Name: COMMISSION REGULATION (EC) No 387/97 of 28 February 1997 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  plant product
 Date Published: nan

 No L 60/54 EN Official Journal of the European Communities 1 . 3 . 97 COMMISSION REGULATION (EC) No 387/97 of 28 February 1997 on the issuing of export licences for products processed from fruit and vegetables exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 24 February 1997; whereas a reducing factor should accordingly be applied to the quantities applied for on 24 February 1997, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and veg ­ etables other than those granted for added sugars ('), as amended by Regulation (EC) No 341 /96 (2), and in par ­ ticular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 31 5/97 (3), specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantity of 45 762 tonnes of peeled tomatoes in the Annex to Regulation (EC) No 315/97, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1429/95, would be HAS ADOPTED THIS REGULATION: Article 1 Export licences with advance fixing of the refund for peeled tomatoes, for which applications have been submitted on 24 February 1997 under Article 1 of Regu ­ lation (EC) No 315/97 shall be issued for 75,11 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 24 February 1997 and before 24 June 1997 shall be rejected . Article 2 This Regulation shall enter into force on 1 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 141 , 24. 6 . 1995, p. 28 . (J) OJ No L 48, 27. 2. 1996, p . 8 . (3 OJ No L 51 , 21 . 2 . 1997, p . 37.